Title: To Benjamin Franklin from David Hartley, 18 December 1778
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend
London Dec 18 1778
I hope the Exchange will now meet with no longer delay. I have been referred to a personal Conference and Consultation with the board of Commissioners of Sick and Hurt, wch is the Executive board for the Exchange. I there saw all the instructions from the admiralty to them, together with the Kings consent to the Exchange signified by the Secretary of State, &c. and by the whole of the conduct of the gentlemen of that board, I am convinced that they will forward the business to the utmost of their power, without rubs or delay. They entered with me very heartily into the Matter, upon the ground of proceeding practicably, and to avoid every punctilio wch might embarrass. They are instructed by the admiralty to proceed in the Exchange by an hundred at each time, to be taken alternately from Plymouth and Forton by Seniority. Plymouth is the Senior prison, the committments there being the oldest. It now remains with you to name whether L’Orient or Nantes shall receive the first cargo of one hundred; I was desired to apply to you, to send me the name of the person with whom the Exchange is to be made, at either of these Ports. In short; name the Port and the agent, and you will immediately receive one hundred to begin, and so on by hundreds. The transport for the first cargo is already appointed & victualled, therefore I think there can be no farther delay. I was desired to ask you whether Morlaix would be as convenient to you for future exchanges. I made a request on your part, wch was most readily complied with, that this question shd not delay the first exchange. If Morlaix wd be equally convenient to you the Exchanges might be made more expeditiously than in the Bay. I have nothing more to say at present. Your affecte
D H.
To Dr Franklin
